Citation Nr: 0639262	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-14 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran retired in March 1999 after nearly 20 years of 
active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in December 2004, the veteran indicated that he did 
not want a BVA hearing.  In an attached VA Form 21-4128 
(Statement in Support of Claim) dated December 2004, however, 
he requested that he be scheduled for a hearing before a 
local VA hearing officer at the RO.  

Accordingly, this case is hereby remanded to the RO for the 
following action:

1.  The veteran should be scheduled for a 
local hearing at the RO in the order that 
the request was received.  In the event 
that he withdraws his hearing request or 
fails to appear, the case should be 
returned to the Board for appellate 
consideration.

2.  If a hearing is held by the RO, 
however, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement.  The veteran and 
his representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran unless he is so notified by 
the RO.


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


